SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended31 October, 2014 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Transaction in Own Shares dated1 October 2014 Exhibit 1.2 Transaction in Own Shares dated2 October 2014 Exhibit 1.3 Transaction in Own Shares dated 3 October 2014 Exhibit 1.4 Transaction in Own Shares dated6 October 2014 Exhibit 1.5 Director/PDMR Shareholding dated6 October 2014 Exhibit 1.6 Transaction in Own Shares dated7 October 2014 Exhibit 1.7 Transaction in Own Shares dated 8October 2014 Exhibit 1.8 Transaction in Own Shares dated9October 2014 Exhibit 1.9 Transaction in Own Shares dated10October 2014 Exhibit 1.10 Director/PDMR Shareholding dated 10October 2014 Exhibit 1.11 Transaction in Own Shares dated13October 2014 Exhibit 1.12 Transaction in Own Shares dated14October 2014 Exhibit 1.13 Transaction in Own Shares dated15October 2014 Exhibit 1.14 Transaction in Own Shares dated16October 2014 Exhibit 1.15 Transaction in Own Shares dated17October 2014 Exhibit 1.16 Transaction in Own Shares dated20October 2014 Exhibit 1.17 Transaction in Own Shares dated21October 2014 Exhibit 1.18 Transaction in Own Shares dated22October 2014 Exhibit 1.19 Transaction in Own Shares dated23October 2014 Exhibit 1.20 Transaction in Own Shares dated24October 2014 Exhibit 1.21 Transaction in Own Shares dated27October 2014 Exhibit 1.22 Transaction in Own Shares dated28October 2014 Exhibit 1.23 Transaction in Own Shares dated 29October 2014 Exhibit 1.24 Share Repurchase Programme dated 29October 2014 Exhibit 1.25 Transaction in Own Shares dated30October 2014 Exhibit 1.26 Transaction in Own Shares dated31October 2014 Exhibit 1.27 Director/PDMR Shareholding dated31 October 2014 Exhibit 1.28 Total Voting Rights dated31October 2014 Exhibit 1.1 ﻿ ﻿BP p.l.c. - Transaction in Own Shares BP p.l.c. - 1 October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 30 September 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.2 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. -2October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 01 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.3 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. -3October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 02 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.4 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. -6October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 03 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.5 ﻿ BP p.l.c. - Director/PDMR Shareholding BP p.l.c. -6October 2014 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was notified on 3 October 2014, that Mrs Joanne Louise Gilvary, a connected person of Dr. B. Gilvary, a Director of BP p.l.c., transferred rdinary shares (ISIN number GB0007980591) on 3 October 2014 by way of a gift to Thomas Aaron Gilvary, also a connected person of Dr. B. Gilvary. This notice is given in fulfillment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 1.6 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. -7October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 06 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.7 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. -8October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 07 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.8 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. -9October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 08 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.9 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. -10October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 09 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.10 ﻿﻿ BP p.l.c. - Director/PDMR Shareholding BP p.l.c. -10October 2014 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was advised on 10 October 2014 by Computershare Plan Managers that on 10 October 2014 the following Directors and senior executives (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £4.3515 per share through participation in the BP ShareMatch UK Plan:- Director Mr I.C. Conn 73 shares Dr B. Gilvary 73 shares Other Persons Discharging Managerial Responsibilities Mr R. Bondy73 shares Mr B. Looney 73 shares Mr D. Sanyal 73 shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.11 ﻿﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. -13October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 10 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.12 ﻿﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. -14October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 13 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.13 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. -15October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 14 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.14 ﻿﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 16October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 15 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.15 ﻿﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. -17October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 16 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.16 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. -20October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 17 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.17 ﻿ ﻿BP p.l.c. - Transaction in Own Shares BP p.l.c. -21 October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 20 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.18 ﻿ ﻿BP p.l.c. - Transaction in Own Shares BP p.l.c. -22 October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 21 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.19 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. -23 October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 22 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.20 ﻿ ﻿BP p.l.c. - Transaction in Own Shares BP p.l.c. -24 October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 23 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.21 ﻿ ﻿BP p.l.c. - Transaction in Own Shares BP p.l.c. -27 October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 24 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.22 ﻿ ﻿﻿BP p.l.c. - Transaction in Own Shares BP p.l.c. -28 October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 27 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.23 ﻿ ﻿﻿﻿BP p.l.c. - Transaction in Own Shares BP p.l.c. -29 October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 28 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.24 ﻿ ﻿﻿﻿BP p.l.c. - Share Repurchase Programme BP p.l.c. -29 October 2014 ﻿ BP p.l.c. Share Repurchases BP p.l.c. (the "Company") announces it has today entered into a repurchase mandate agreement with an independent third party following the expiry of the repurchase mandate agreement previously entered into and announced in respect of the period of 29 September 2014 to 28 October 2014. Under the repurchase mandate agreement entered into today, the independent third party will manage the share repurchases for the period of 29 October 2014 to 7 November 2014. The independent third party will make its trading decision in relation to the purchase of the Company's securities independently of, and uninfluenced by the Company. On purchase, the Company's shares will be cancelled. The purpose of the share repurchases is to reduce the Company's issued share capital. Any purchases will be effected within certain pre-set parameters and in accordance with the Company's general authority to repurchase shares granted by its shareholders at the Company's 2014 Annual General Meeting and Chapter 12 of the Listing Rules. Further enquiries: Jessica Mitchell +44 (0)20 7496 4962 Exhibit 1.25 ﻿ ﻿﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. -30 October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 29 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.26 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. -31 October 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 30 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.27 ﻿ ﻿BP p.l.c. -Director/PDMR Shareholding BP p.l.c. -31 October 2014 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was notified on 30 October 2014 by Mrs K Landis, a person discharging managerial responsibility in BP p.l.c., that on 28 October 2014 she gave an instruction to Fidelity Stock Plan Services LLC to exercise an option of 83,333 ADSs (ISIN number US0556221044) pursuant to the BP Plan 2011 at $36.39 per ADS. The exercise was settled by way of a cancellation of the option in return for cash at an equivalent value of $42.63 per ADS. This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 1.28 ﻿ ﻿BP p.l.c. -Total Voting Rights BP p.l.c. -31 October 2014 BP p.l.c. Total voting rights and share capital As at 31 October 2014, the issued share capital of BP p.l.c. comprised 18,246,759,656 ordinary shares (excluding treasury shares) par value US$0.25 per share, each with one vote; and 12,706,252 preference shares par value £1 per share with two votes for every £5 in nominal capital held. The number of ordinary shares which have been bought back and are held in treasury by BP p.l.c. is 1,777,103,929. These treasury shares are not taken into consideration in relation to the payment of dividends and voting at shareholder meetings. The total number of voting rights in BP p.l.c. is 18,251,842,156. This information may be used by shareholders for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BP p.l.c. under the FCA's Disclosure and Transparency Rules. These figures include shares purchased by BP p.l.c. as part of its share buy-back programme but not yet cancelled. This announcement is made in accordance with the requirements of Disclosure and Transparency Rule 5.6. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:06November 2014 /s/ J. BERTELSEN J. BERTELSEN Deputy Secretary
